DETAILED ACTION

Application status
Claims 1-15 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a protein expression system comprising: a) an expression cassette comprising a nucleic acid sequence encoding a protein of interest operably linked to a T7 RNA polymerase-dependent promoter; and b) an expression cassette comprising a nucleic acid sequence encoding T7 RNA polymerase operably linked to a host polymerase-dependent X phage promoter and a single perfect palindrome operator sequence; wherein the expression cassette for T7 RNA polymerase is located on the chromosome of a host cell.
Group II, claims 11-15, drawn to a process for the preparation of a protein, which comprises expressing a protein expression system according to claim 10.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a protein expression system comprising: a) an expression cassette , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kara et al. (WO2008/139153, see IDS).  Kara et al. teach a protein expression system comprising: a) a T7 RNA polymerase-dependent promoter operably linked to an expression cassette for a protein of interest; and b) an expression cassette for T7 RNA polymerase operably linked to a λ pL promoter and a perfect palindrome operator sequence, wherein the expression cassette for T7 RNA polymerase is located on the chromosome of a host cell (see pg. 2, lines 29-30; pg. 7, line 18; and claims 1-10), which meets the limitation of claim 35, and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JAE W LEE/
Examiner, Art Unit 1656



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656